Citation Nr: 1447145	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-10 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for right hip arthritis associated with congenital hip deformity.

2.  Entitlement to an initial rating in excess of 10 percent for left hip arthritis associated with congenital hip deformity.

3.  Entitlement to an initial, compensable rating for a right groin strain, prior to October 17, 2011.

4.  Entitlement to an initial rating in excess of 10 percent for a right groin strain, from October 17, 2011.

5.  Entitlement to an initial compensable rating for a left groin strain, prior to October 17, 2011.

6.  Entitlement to an initial rating in excess of 10 percent for a left groin strain, from October 17, 2011.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1988 to August 2008.

This appeal to the Board of Veterans' Appeals (Board) arises from a November 2008 rating decision in which the RO, inter alia, granted service connection for right and left hip arthritis as well as for a right and left groin strain.  The RO assigned an initial, 10 percent rating, each, for right and left hip arthritis, as well as assigned a zero percent (noncompensable) rating, each, for right and left groin strain.

The Board notes that the Veteran's claims for service connection were initially filed as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.

As the Veteran disagreed with the initial ratings assigned following the awards of service connection, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In June 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development.  

In an October 2012 rating decision, the AMC partially granted the Veteran's claims for a higher ratings for a right and left groin strain, and awarded a 10 percent rating each beginning on October 17, 2011.  As the Veteran was not granted the full benefit sought, the matters of higher ratings before and after that date remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a Veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded). 

In the October 2012 rating decision, the AMC also awarded separate noncompensable ratings for limitation of extension and flexion, each, in the right and left thighs.  The Veteran has not filed a notice of disagreement with these assigned ratings.  Accordingly, the issues of a entitlement to a higher initial ratings for limitation of extension and flexion in the right and left thighs are not before the Board for its consideration.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2013).

In November 2013, the Board again remanded the claims to the RO, via the AMC in Washington, D.C., for further development.  After completing the requested development, the agency of original jurisdiction (AOJ) continued to deny the claims (as reflected in a May 2014 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the Virtual VA paperless file reveals that, with the exception of a June 2014 Informal Hearing Presentation submitted by the Veteran's representative, such document are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  For the appellate period beginning on August 9, 2008 (the date of the claim), the Veteran's right hip arthritis associated with a congenital hip deformity has been manifested by complaints of pain and limitation of hip range of motion, but is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, a flail hip joint or impairment of the femur. 

3.  For the appellate period beginning on August 9, 2008 (the date of the claim), the Veteran's left hip arthritis associated with a congenital hip deformity has been manifested by complaints of pain and limitation of hip range of motion, but is not productive of ankylosis, flexion limited to 30 degrees or more, abduction limited beyond 10 degrees, a flail hip joint or impairment of the femur. 

4.  For the appellate period from August 9, 2008 (the date of claim) until October 17, 2011, the Veteran's right groin strain involved no more than a slight muscle injury characterized by pain and was not characterized by loss of power, weakness, a lowered threshold of fatigue, impairment of coordination or uncertainty of movement.

5.  For the appellate period from August 9, 2008 (the date of claim) until October 17, 2011, the Veteran's left groin strain involved no more than a slight muscle injury characterized by pain and was not characterized by loss of power, weakness, a lowered threshold of fatigue, impairment of coordination or uncertainty of movement.

6.  For the appellate period beginning on October 17, 2011, the Veteran's right groin strain involved no more than moderate muscle injury characterized by pain and decreased strength and was not characterized by the loss of power, a lowered threshold of fatigue, impairment of coordination or uncertainty of movement.

7.  For the appellate period beginning on October 17, 2011, the Veteran's left groin strain involved no more than moderate muscle injury characterized by pain and decreased strength and was not characterized by the loss of power, a lowered threshold of fatigue, impairment of coordination or uncertainty of movement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right hip arthritis associated with congenital hip deformity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5253 (2013).

2.  The criteria for a rating in excess of 10 percent for left hip arthritis associated with congenital hip deformity are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5253 (2013).

3.  The criteria for an initial, compensable rating for a right groin strain, prior to October 17, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.56, 4.73, Diagnostic Code 5315 (2013).

4.  The criteria for an initial, compensable rating for a left groin strain, prior to October 17, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.56, 4.73, Diagnostic Code 5315 (2013).

5.  The criteria for an initial rating in excess of 10 percent for a right groin strain, from October 17, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.56, 4.73, Diagnostic Code 5315 (2013).

6.  The criteria for an initial rating in excess of 10 percent for a left groin strain, from October 17, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.14, 4.27, 4.56, 4.73, Diagnostic Code 5315 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an undated letter provided notice to the Veteran regarding the information and evidence needed to substantiate claims for what were then characterized as service connection.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  The Board notes that although this letter is internally undated, the Veteran's signed Notice Acknowledgement and Response for the Benefits Delivery at Discharge Program is dated in May 2008, suggesting that such was a pre-rating letter.

After the AOJ's award of service connection for right and left hip arthritis and a right and left groin stain, and the Veteran's disagreement with the initial rating assigned, no additional notice for the downstream, initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  However, a March 2010 statement of the case (SOC) set forth the criteria for higher ratings for arthritis and injuries to Muscle Group XV (the timing and form of which suffices, in part, for Dingess/Hartman).

In addition, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before a presiding Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the June 2011 hearing, the presiding Veterans Law Judge enumerated the issues on appeal, to include the matters of higher ratings for the disabilities here at issue.   The Veteran provided testimony regarding his hip and groin symptoms, including that his pain limited his ability to perform daily activities such as tying his shoes, getting into bed, running, riding a bicycle and using a lawnmower.  He also testified that his groin swelled and that he had decreased flexibility, resulting in difficulty using the stairs and pain.  He was also asked whether he received current treatment for his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.   Id. at 497.  Although the presiding Veterans Law Judge did not explicitly suggest the submission of any specific evidence, additional, pertinent evidence was added to the record pursuant to the subsequent remand; hence, any omission in this regard was not prejudicial to the Veteran as the defect was cured.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that Board hearing was legally sufficient.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the report of the VA examination, as well as the Veteran's VA treatment records and Social Security Administration records (requested by the Board in its November 2013 remand).  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Higher Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.   Likewise, in a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.   Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

At the outset, the Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

A.  Right and Left Hip Arthritis

The Veteran generally contends that a higher rating is warranted for his service-connected right and left hip disorder.

The RO assigned the ratings for the Veteran's right and left hip arthritis associated with a congenital hip deformity by analogy under the diagnostic codes for impairment of the thigh and traumatic arthritis.   Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Musculoskeletal hip and thigh disabilities are addressed in the VA rating schedule under Diagnostic Codes 5250 to 5255.  38 C.F.R. § 4.71a.  With respect to the diagnostic codes that do apply given the nature of the disabilities at issue, limitation of extension of the thigh to five degrees warrants a 10 percent rating.   38 C.F.R. § 4.71a, Diagnostic Code 5251.  This is the only assignable rating under Diagnostic Code 5251.  Limitation of flexion of the thigh to 45 degrees, 30 degrees, 20 degrees, and 10 degrees warrants 10, 20, 30, and 40 percent ratings, respectively.   38 C.F.R. § 4.71a, Diagnostic Code 5252. 

Impairment of the thigh is addressed in Diagnostic Code 5253, which provides for 10 percent ratings for limitation of adduction where the claimant cannot cross legs or limitation of rotation where the claimant cannot toe-out more than 15 degrees; a 20 percent rating is warranted when there is limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

Full motion of the hip is to 125 degrees of flexion and 45 degrees of abduction.   38 C.F.R. § 4.71, Plate II.

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.  

Fracture of the shaft or anatomical shaft with nonunion of the femur with loose motion (spiral or oblique fracture) warrants an 80 percent rating.  Fracture of the shaft or anatomical shaft with nonunion with loose motion, weight bearing preserved with aid of brace warrants a 60 percent rating.  Fracture of the surgical neck of the femur with a false joint warrants a 60 percent rating.  Malunion of the femur warrants a 20 percent rating is warranted when the disability results in moderate knee or hip disability; and a 30 percent rating is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Following a review of the relevant evidence of record, which includes VA treatment records dated through January 2014, the Veteran's own statements, the testimony during the June 2011 hearing, and the VA examination reports dated in May 2008 and October 2011, the Board concludes that the Veteran is not entitled to a rating in excess of 10 percent for either hip.

A May 2008 VA orthopedic examination report reflects the Veteran's complaints of hip weakness, stiffness, swelling and lack of endurance.  Heat, redness, giving way, locking, fatigability, dislocation or a prosthetic implant of the joint were denied.  He also reported localized pain that occurred three times per day and lasted for one-half hour.  This pain was described as aching and sharp and was reported to be elicited by physical activity and stress and was relieved by medication.  Functional impairments were reported to include limited physical work.  

Physical examination of each hip revealed tenderness and the guarding of movement without signs of edema, effusion, weakness, redness, heat or subluxation.  Hip flexion was found to be to 120 degrees, extension was found to be to 25 degrees, adduction was found to be to 25 degrees and internal rotation was found to be to 30 degrees, all bilaterally, and all with pain at end of range of motion.  Right hip abduction was found to be to 40 degrees, left hip adduction was found to be to 35 degrees, right hip external rotation was found to be to 55 degrees and left hip external rotation was found to be to 50 degrees, all with pain at end of range of motion.  Repetitive motion testing did not reveal any additional limitation of motion in either hip.  Joint function was noted to be additionally limited by pain, fatigue, weakness, lack of endurance, incoordination and pain after repetitive use.  An accompanying X-ray revealed bilateral degenerative hip joint disease that was interpreted as mild to moderate in severity.

A May 2010 VA treatment note indicates that the Veteran's hips were painful and that he "resisted" hip flexion.  Hip forward flexion was noted to be to 100 degrees, "ER" was found to be to 15 degrees, internal rotation was found to be to zero degrees, abduction was found to be to 30 degrees and adduction was found to be to 15 degrees; it is not clear whether such range of motion measurements were bilateral or in reference to a specific hip.  The provider noted that there was pain with flexion, adduction and internal rotation.

An October 2010 VA treatment note reflects the Veteran's complaints of hip pain that was worse on the right.  The provider indicated that there was pain on hip rotation and that a total hip replacement would be considered if the Veteran lost weight.

During a June 2011 hearing, the Veteran testified that his hip pain made it difficult for him to perform such activities of daily living as tying his shoes, walking more than 300 or 400 meters, pushing a lawnmower or riding his bicycle.  He used medication to treat his hip pain and will require a joint replacement in the future.

An October 2011 VA joints Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints of a bilateral hip deformity, giving way, pain, stiffness, decreased speed of joint motion and tenderness.  He also reported episodes of locking that occurred daily or more often as well as severe weekly flare-ups that lasted for hours.  Such flare-ups were reported to be precipitated by squatting, bending forward and using the stairways and were alleviated by medications.  Instability, incoordination, episodes of dislocation or subluxation, effusions and the use of an assistive device were denied.  He reported being able to stand for 15 to 30 minutes and that he was unable to walk more than a few yards.

Right hip flexion was found to be to from zero degrees to 95 degrees, extension was found to be from zero degrees to 15 degrees and abduction was found to be from zero degrees to 40 degrees.  Left hip flexion was found to be from zero degrees to 90 degrees, extension was found to be from zero degrees to 15 degrees and abduction was found to be from zero degrees to 30 degrees.  There was objective evidence of pain with active and repetitive motion but the examiner noted that repetitive motion testing could not be performed due to pain.  The Veteran was able to toe-out greater than 15 degrees on the right and left and was not able to cross either leg.  There was no joint ankylosis.  An April 2010 hip X-ray revealed bilateral degenerative changes at the hip joints.

As regards to limitation of flexion, the clinical evidence of record shows that the right hip flexion has been limited to no more than 95 degrees and left hip flexion has been limited to no more than 90 degrees.  VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his VA examinations, the Veteran reported hip pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion. Nonetheless, given the extent of right and left hip motion demonstrated by the Veteran on VA examinations and clinical examination, the overall level of disability demonstrated by the Veteran is not commensurate with a higher rating.

Moreover, to the extent that pain was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  In May 2008, repetitive motion testing did not reveal any additional limitation of motion in either hip.  The October 2011 VA examiner noted that there while there was objective evidence of pain on motion testing, he was unable to test whether there were additional limitations after three repetitions of range of motion due to the Veteran's pain.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a higher rating cannot be granted for either hip on the basis of limitation of flexion. 

With regards to limitation of abduction, the clinical evidence of record shows that such was not lost beyond 10 degrees in either hip.  A May 2008 VA examination report found that abduction was to 40 degrees in the right hip and to 35 degrees in the left hip.  Further, an October 2011 VA examination report found that abduction was to 40 degrees on the right and to 30 degrees on the left.  As discussed above, VA may consider any demonstrated functional loss attributable to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, in conjunction with criteria under the rating formula.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7.  In this regard, the Board recognizes that during his VA examinations, the Veteran reported hip pain and objective evidence of pain was found on range of motion testing but without additional limitation of motion.  Nonetheless, given the extent of right and left hip motion demonstrated by the Veteran on VA examinations and clinical examination, the overall level of disability demonstrated by the Veteran is not commensurate with a higher rating.

Moreover, to the extent that pain was reported by the Veteran after repetitive motion at his VA examinations, the VA examiners noted that the Veteran did not demonstrate any further loss of motion or function due to such symptoms.  As discussed above, in May 2008, repetitive motion testing did not reveal any additional limitation of motion in either hip.  The October 2011 VA examiner noted that there while there was objective evidence of pain following repetitive motion, he was unable to test whether there was additional limitations after three repetitions of range of motion due to the Veteran's pain.  In view of the foregoing, even after taking the factors identified in DeLuca into consideration, the Board finds that a higher rating cannot be granted for either hip on the basis of limitation of abduction. 

The Board also finds that no other diagnostic code provides a basis for any higher rating for either hip.  While separate or higher ratings could arguably be assigned for a leg length discrepancy or a flail hip joint, neither the May 2008 nor the October 2011 VA examiners found that the Veteran suffered from such conditions and the Veteran has not otherwise endorsed such findings.   In the absence of such findings, evaluating either of the Veteran's hips under Diagnostic Codes 5254 and 5275 are not appropriate.   See 38 C.F.R. 4.71a.  Further, there is no objective evidence of, and the Veteran has not alleged, suffering from malunion of the femur, a fracture of the surgical neck of the femur, nonunion of the femur or a fracture of the shaft or anatomical neck of the femur.  Consideration of Diagnostic Code 5255 is therefore not warranted for either of the Veteran's hips.  Id.  

Moreover, the post-service radiological studies, treatment notes and the VA examination report simply do not reflect objective findings of ankylosis in either hip, or any suggestion that the Veteran effectively experiences ankylosis of either hip.  In the absence of such findings, evaluating either of the Veteran's hips under Diagnostic Code 5250 is not appropriate.  Finally, the Board notes that although the Veteran testified at his June 2011 hearing that he would likely require a hip replacement or other surgery sometime in the future, the clinical evidence of record does not suggest that such a surgery had been conducted.  As such, consideration of Diagnostic Code 5454 is not warranted for either hip.  As neither disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

In assessing the severity of the Veteran's right and left hip arthritis, the Board has considered the Veteran's assertions regarding his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher or a separate rating require clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher or a separate rating for the Veteran's right and left hip arthritis pursuant to any applicable criteria at any point pertinent to these appeals. 

For all the foregoing reasons, the Board finds that there is no basis for higher, or staged ratings, pursuant to Fenderson (cited above) and the claims for a higher rating for right and left hip arthritis must be denied.

B.  Right and Left Groin Strain

The Veteran generally contends that a higher rating is warranted for his service-connected right and left groin strain.

The RO assigned the ratings for the Veteran's right and left groin strain by analogy under the diagnostic codes for an unlisted muscle injury and an injury to Muscle Group XV.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Injuries to Muscle Group XV are evaluated under Diagnostic Code 5315.  The muscle group includes the (1) adductor longus, (2) adductor brevis, (3) adductor magnus, and (4) gacilis. The functions of this muscle group are adduction of the hip, flexion of the hip, and flexion of the knee.  38 C.F.R. § 4.75.

A slight muscle injury warrants a noncompensable (zero percent) disability rating, a moderate muscle injury warrants a 10 percent rating, a moderately severe muscle injury warrants a 20 percent rating, and a severe muscle injury warrants a 30 percent rating.  38 C.F.R. § 4.75, Diagnostic Code 5315.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  The type of disability associated with a slight muscle disability is a simple wound of muscle without debridement or infection.  A history with regard to this type of injury should include service department record of superficial wound with brief treatment and return to duty, healing with good functional results, and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department record or other evidence of in-service treatment for the wound and record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.            § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R.     § 4.68.   Under 38 C.F.R. § 4.71a, Diagnostic Codes 5160 to 5162, amputation of the thigh may warrant a disability rating ranging from 60 to 90 percent, depending on how extensive the amputation is and the where the amputation occurs on the thigh. 

A muscle injury rating will not be combined with a peripheral nerve paralysis ratings of the same body part, unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).

Following a review of the relevant evidence of record, which includes VA treatment records dated through January 2014, the Veteran's own statements, the testimony during the June 2011 hearing, and the VA examination reports in May 2008 and in October 2011, the Board concludes that the Veteran is not entitled to a higher rating for his right or left groin strain.

Service treatment records reflect intermittent complaints of thigh or groin pain, including in March 1988, June 2003, July 2003 and December 2005.  An April 2008 Medical Evaluation Board and May 2008 Physical Evaluation Board were negative for complaints or findings related to the groin.  Significantly, the service treatment record reflect no specific wound to either thigh.

A May 2008 VA examination report reflects the Veteran's complaints of groin pain that occurred one time per week that lasted for one day.  This pain was reported to travel upwards and was described as squeezing, was elicited by physical activity and stress and was relieved by medication.  Other symptoms were reported to include a loss of strength and easy fatigability.  He denied an in-service wound, that he was receiving treatment for this condition, weakness, pain, impairment of coordination, an inability to control movement or complications from the muscle injury.  Physical examination of Muscle Groups XV, XVI, XVII and XVIII revealed no loss of deep fascia or muscle substance, impairment of muscle tone or the presence of a muscle wound.  Muscle strength was graded at "5" and there were no signs of lowered endurance or impaired coordination or that the muscle injury was noted to not affect the function of the particular part it controlled.  Examination was negative for muscle herniation or damage to the tendon, bone, joint or nerve.  The examiner noted that the objective factors associated with the Veteran's groin strain were painful range of motion and localized tenderness and that the subjective factors were pain in both groins inward on activity.

A May 2010 VA treatment note reflects the Veteran's reports of groin pain that was aggravated with ambulation.  Lower extremity numbness, weakness or tingling were denied.

During a June 2011 hearing, the Veteran testified that his groin swelled and reduced his flexibility.  This reduction in flexibility reduced his ability to bend or use the strains.  He did not receive treatment for his groin condition.

An October 17, 2011 VA examination report reflects the Veteran's complaints of groin pain that had been progressively worsening.  He treated this pain with the use of medication and physical therapy.  Physical examination noted that the Veteran had pain in both groins at adductor areas with moderate intensity and that the pain was the worst upon squatting and flexion in both hips.  The examiner opined that the Veteran's bilateral groin pain was of moderate intensity and that it was affecting both the adductors magnus and gracilis muscles.  The examiner noted that physical examination showed tenderness to such areas with palpation.

Prior to October 17, 2011, the Veteran's right and left groin strain were each essentially asymptomatic and consistent with no more than a slight muscle injury.  The May 2008 VA examiner found no loss of deep fascia or muscle substance, impairment of muscle tone, the presence of a muscle wound, lowered endurance or impaired coordination.  The examiner further found that the Veteran's muscle injury did not affect the function of the particular part it controlled.  Moreover, muscle strength was found to be "5."  The Veteran denied numbness, weakness or tingling in the lower extremities in May 2010.  As the record not establish a scar, fascial defect, atrophy, impaired tonus or impairment of function, a higher rating for either the right or left groin strain is not warranted.

Beginning on October 17, 2011, the Veteran's right and left groin strain were each consistent with no more than a moderate muscle injury.  The VA examiner found that the Veteran's pain was of moderate intensity and that there was tenderness to the adductors magnus and gracilis muscles with palpation.  The record does not establish, and the Veteran has not alleged, a scar, some loss of deep fascia or muscle substance, impairment of muscle tonus, loss of power or lowered threshold of fatigue.  As such, a higher rating for a right and/or left groin strain in not warranted.

The Board also finds that no other diagnostic code provides a basis for any higher rating for either groin.  While the May 2008 VA examiner noted that the muscle groups involved with the Veteran's groin injury included XV, XVI, XVII and XVIII, the October 2011 VA examiner clarified that the Veteran's impairment was to the adductors magnus and gracilis muscles.  Such muscles are considered to be part of Muscle Group XV and rated under Diagnostic Code 5315.  The Veteran's right and left groin strains are currently rated under this Diagnostic Code.  As such, the Board finds that neither disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating scheduled.

In evaluating the right and left groin strain, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g., Layno, supra and Grottveit, supra.  Clearly, the Board has considered complaints in reaching the above determinations.  Generally, however, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones, supra.  In this regard, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of higher ratings for the right and/or left groin strain.

For all the foregoing reasons, the Board finds that there is no basis for any higher, or further staged ratings, pursuant to Fenderson (cited above) and the claims for a higher rating for a right and left groin strain must be denied.

C.  Other Considerations

Additionally, the Board finds that at no pertinent point have the right and left hip arthritis and a right and left groin strain been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the May 2014 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the right and left hip and/or right and left groin.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional hip or groin impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Board notes that the Veteran is already in receipt of a TDIU, effective March 25, 2009, and that the basis of this award is not clear from the record.  The Veteran was awarded SSA disability benefits on the basis of an affective or mood disorder and osteoarthritis; the specific affected joint was not specified.  The October 2011 VA examiner determined that the Veteran's hips and groin condition would have significant effects on his occupation, as such would result in decreased mobility, problems with lifting and carrying, decreased strength and pain.  However, the Board notes that the Veteran had worked as a security guard following service and that he had reported being terminated after falling asleep on the job.  There is also no indication in the record that the Veteran's past work experience as a security guard required psychical activity as lifting and carrying.  As such, consideration of TDIU in connection with the higher rating claims on appeal is not warranted.

For all the foregoing reasons, the Board finds that there is no basis for any higher, or any, or further, staged rating for the right and left hip arthritis and a right and left groin strain, pursuant to Fenderson, and that each claim for higher rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER


An initial rating in excess of 10 percent for right hip arthritis associated with congenital hip deformity is denied.

An initial rating in excess of 10 percent for left hip arthritis associated with congenital hip deformity is denied.

An initial, compensable rating for a right groin strain, prior to October 17, 2011, is denied.

An initial rating in excess of 10 percent for a right groin strain, from October 17, 2011, is denied.

An initial compensable rating for a left groin strain, prior to October 17, 2011, is denied.



An initial rating in excess of 10 percent for a left groin strain, from October 17, 2011, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


